Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159346 & (56)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159346                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 338733
                                                                    Wayne CC: 16-010745-FH
  JACQUES JEAN KABONGO,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 27, 2018 judgment of the Court of Appeals
  is considered, and it is GRANTED, limited to the issues: (1) whether the prosecution’s
  exercise of a peremptory challenge against prospective juror no. 2 violated Batson v
  Kentucky, 476 U.S. 79 (1986); (2) whether the trial court erroneously precluded the
  defendant from exercising a peremptory challenge against prospective juror no. 5; (3) if
  so, whether such an error should be subject to automatic reversal or harmless error
  review, Rivera v Illinois, 556 U.S. 148, 162 (2009) (holding that a trial court’s erroneous
  denial of a defendant’s peremptory challenge, standing alone, is not a structural error
  under the federal constitution requiring automatic reversal, but that “[s]tates are free to
  decide, as a matter of state law, that a trial court’s mistaken denial of a peremptory
  challenge is reversible error per se”) and compare, e.g., People v Bell, 473 Mich. 275,
  292-295 (2005) (stating in arguable dictum that harmless error review applies to such
  errors) with Hardison v State, 94 So 3d 1092, 1101 & n 37 (Miss, 2012) (plurality
  opinion) (citing “[a]t least five states” that have adopted an automatic reversal rule as a
  matter of state law and following those states); and (4) if so, whether reversal is
  warranted in this case.

         The time allowed for oral argument shall be 20 minutes for each side. MCR
  7.314(B)(1). The Criminal Defense Attorneys of Michigan and the Prosecuting
  Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons
  or groups interested in the determination of the issues presented in this case may move
  the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2020
         t0311
                                                                               Clerk